Case 2:19-cr-20403-TGB-APP ECF No. 49, PageID.339 Filed 03/19/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 19-20403

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 RROK MARTIN CAMAJ                                       18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 2:19-cr-20403-TGB-APP ECF No. 49, PageID.340 Filed 03/19/21 Page 2 of 7




                    a release plan is established, appropriate travel arrangements are made,

                    and it is safe for the defendant to travel. There shall be no delay in

                    ensuring travel arrangements are made. If more than fourteen days are

                    needed to make appropriate travel arrangements and ensure the

                    defendant’s safe release, the parties shall immediately notify the court and

                    show cause why the stay should be extended; or

            տ       There being a verified residence and an appropriate release plan in place,

                    this order is stayed for up to fourteen days to make appropriate travel

                    arrangements and to ensure the defendant’s safe release. The defendant

                    shall be released as soon as appropriate travel arrangements are made and

                    it is safe for the defendant to travel. There shall be no delay in ensuring

                    travel arrangements are made. If more than fourteen days are needed to

                    make appropriate travel arrangements and ensure the defendant’s safe

                    release, then the parties shall immediately notify the court and show cause

                    why the stay should be extended.

     տ The defendant must provide the complete address where the defendant will reside

     upon release to the probation office in the district where they will be released because it

     was not included in the motion for sentence reduction.

     տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

     տ probation or տ supervised release of ________ months (not to exceed the unserved

     portion of the original term of imprisonment).

            տ The defendant’s previously imposed conditions of supervised release apply to

            the “special term” of supervision; or


                                               2
Case 2:19-cr-20403-TGB-APP ECF No. 49, PageID.341 Filed 03/19/21 Page 3 of 7




               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ
✔ FACTORS CONSIDERED (Optional)

See addendum.




                                                 3
Case 2:19-cr-20403-TGB-APP ECF No. 49, PageID.342 Filed 03/19/21 Page 4 of 7




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    March 19, 2021




                                                4
Case 2:19-cr-20403-TGB-APP ECF No. 49, PageID.343 Filed 03/19/21 Page 5 of 7




      In determining whether Mr. Camaj is eligible for compassionate
release under 18 U.S.C. § 3582(c), the Court must determine (1) whether
he has exhausted his administrative remedies, (2) whether there are
“extraordinary and compelling reasons” that warrant his release, and (3)
whether release would be consistent with the factors in § 3553(a).
      The Court is satisfied that Mr. Camaj has exhausted his
administrative remedies because he filed an email dated December 17,
2020 indicating that his warden denied a request for compassionate
release. ECF No. 48.
      With respect to the other factors that the Court must consider,
however, Mr. Camaj has not presented reasons that are sufficient to
justify his early release. As his “extraordinary and compelling reasons,”
Mr. Camaj points to medical records showing that he suffers from sleep
apnea and back pain. Neither of these are conditions that the Centers for
Disease Control has recognized as leading to an increased risk of
contracting COVID-19. See https://perma.cc/L69K-Q7RJ. While Sixth
Circuit case law has found that a court is not limited solely to considering
certain health or other previously pre-defined categories of information
in order to find an “extraordinary and compelling” reason for release,1
given his comparatively young age and generally good health, the
medical conditions cited by Mr. Camaj are not compelling. Even the letter
Mr. Camaj submits from Dr. Michael J. Dukaj is less than conclusive,
stating that patients with sleep apnea “may suffer from more severe
illness symptoms leading to poor outcomes including hospitalization and
mechanical ventilation” and further that sleep apnea is “associated” with
other COVID-19 risk factors like hypertension, Type-2 Diabetes, and
obesity.2 ECF No. 47-1, PageID.337 (emphasis added). Evaluating the
medical records and other information provided, the Court does not find
Mr. Camaj to have alleged sufficient facts to support a finding of
“extraordinary and compelling” reasons that would justify early release.

1 United States v. Elias, 984 F.3d 516, 519-20 (6th Cir. 2021).
2 Mr. Camaj (ECF No. 47, PageID.333) and the government (ECF No. 44,

PageID.244) disagree on the question of whether Mr. Camaj is obese.
Obesity is a high-risk factor that this Court has generally been found to
be an “extraordinary and compelling” reason for release. But because the
Court finds that the § 3553(a) factors counsel against release, it will not
resolve the issue of whether Mr. Camaj suffers from obesity.
                                     1
Case 2:19-cr-20403-TGB-APP ECF No. 49, PageID.344 Filed 03/19/21 Page 6 of 7




      Second, the factors in § 3553(a) counsel against granting this
motion. Mr. Camaj was the leader of an operation that trafficked guns
internationally, and particularly in Australia, where firearms are highly
regulated and difficult to obtain. His activities unquestionably presented
a serious danger to the public. It is true that Mr. Camaj cites mitigating
circumstances surrounding his conduct such as his timely acceptance of
responsibility and efforts to support of law enforcement (which the
government also points out), but the Court considered these facts when
giving him a below-guidelines sentence. Primarily, the Court is
concerned that Mr. Camaj has only served roughly five months of his
forty two-month sentence, or about 12% of the term.3 To reduce his
sentence so significantly would not be consistent with the seriousness of
the offense and would also undermine the goals of deterrence, protecting
the public, and imposing a just sentence that are key considerations
under § 3553(a).
      The Court is also taking into account the severity of COVID-19
incidence at FCI Morgantown, where Mr. Camaj is incarcerated.
Examining the publicly available data, FCI Morgantown experienced
large COVID-19 outbreaks in December and January 2021. Since then,
however, inmate active case numbers have been close to zero, though it
is unclear whether inmates are being tested regularly. Staff case
numbers have fluctuated between zero and nine since November, and
there are currently six active staff cases. See Pandemic Response


3  Although the sentence was for forty-two months, there is some
ambiguity in the record as to when Mr. Camaj’s release date will be.
Plaintiff states it is either August 31, 2023 (Motion for Compassionate
Release, ECF No. 41, PageID.202) or April 27, 2022 (Reply, ECF No. 47,
PageID.332). The government does not provide a release date but merely
indicates that he has “served just 10%” of his sentence as of January
2021. ECF No. 44, PageID.249. The Bureau of Prisons inmate locator on
its website lists a release date of Aug 21, 2022. https://perma.cc/2YJN-
9UE8. The Court will not resolve this question because it would not
change the outcome. Even if the Court credited the earliest possible
release date (April 27, 2022), Mr. Camaj would have served only about
26% of his sentence, and consideration of deterrence and seriousness of
the offense would result in the same outcome.

                                     2
Case 2:19-cr-20403-TGB-APP ECF No. 49, PageID.345 Filed 03/19/21 Page 7 of 7




Oversight, Dashboards of BOP COVID-19 Cases (March 16, 2021),
https://perma.cc/83TS-WCPE.
      Though the risk of contracting COVID-19 at FCI Morgantown
seems low, a factor that informs this Court’s decision, “it is the obligation
of the Bureau of Prisons to ensure that those inmates who do not qualify
for compassionate release are housed in conditions that genuinely reduce
the risk of exposure to the virus.” United States v. Brown, No. 2:18-CR-
20293-TGB, 2021 WL 388465, at *3 (E.D. Mich. Feb. 4, 2021). The Court
takes note of Mr. Camaj’s allegations that he is unable to socially distance
at FCI Morgantown and that there are no facilities for inmates to isolate
if they fall ill. ECF No. 41, PageID.207. If true, such conditions are clearly
inadequate and need to be improved. The Bureau of Prisons must address
this situation and should also immediately institute a vaccination
program that guarantees the availability of the vaccine to all inmates
who wish to receive it.




                                      3
